Name: Commission Regulation (EEC) No 102/87 of 14 January 1987 extending in respect of certain agricultural products the period of validity of Regulation (EEC) No 67/87 suspending advance fixing of the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 1 . 87 Official Journal of the European Communities No L 13/35 COMMISSION REGULATION (EEC) No 102/87 of 14 January 1987 extending in respect of certain agricultural products the period of validity of Regulation (EEC) No 67/87 suspending advance fixing of the monetary compensatory amounts Whereas in the abovementioned sectors they will not apply until 22 January 1987 ; whereas for these sectors the period of suspension must be extended until then ; Whereas the pleasures provided for in this Regulation are in accordance with the opinions of the relevant Manage ­ ment Committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulaciori (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2502/86 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 1579/86 (4), and in particular Articles 12 (2), 15 (5) and 16 (6) thereof, and having regard to the corresponding provisions in other Regulations on the common organiza ­ tion of markets in agricultural products, Whereas Commission Regulation (EEC) No 67/87 (*) suspended the advance fixing of monetary compensatory amounts for the period 12 to 14 January 1987 ; Whereas in all sectors except pigmeat, eggs, poultry and albumins new monetary compensatory amounts will apply from 15 January 1987 ; HAS ADOPTED THIS REGULATION : Article 1 The period of suspension of advance fixing of monetary compensatory amotints introduced by Regulation (EEC) No 67/87 is, for amounts applicable in the pigmeat, egg and poultry sectors, extended to 21 January 1987. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 219, 6 . 8 . 1986, p. 8 . ¥) OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 139, 24. 5 . 1986, p . 29 . 0 OJ No L 10, 12. 1 . 1987, p . 1 .